Citation Nr: 1812030	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to August 1999.
This issue comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously denied the Veteran's claim in an August 2016 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, which resulted in an October 2017 Memorandum Decision vacating the Board's denial of service connection for obstructive sleep apnea and remanding the issue to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's October 2017 Memorandum Decision, remand is necessary in order to obtain a new VA medical opinion which appropriately addresses the lay statements submitted by the Veteran, his wife, and fellow service members regarding potentially relevant in-service symptoms and observations regarding his claimed obstructive sleep apnea.  Specifically, the October 2017 Memorandum Decision determined that the June 2014 VA medical opinion of record failed to address these lay statements and instead focused on a single in-service notation of "sleep disturbance" and the absence of other relevant symptoms documented in treatment records.  As a result, Remand is necessary in order to obtain a VA medical opinion which properly addresses these lay statements, in accordance with the October 2017 Memorandum Decision.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's obstructive sleep apnea.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

Based on a file review and/or examination, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's obstructive sleep apnea is causally or etiologically related to the Veteran's period of active service.

In rendering this opinion, please address the lay statements from the Veteran, his wife, and fellow service members regarding in-service symptoms, as appropriate.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. 

2. Then, the AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




